Citation Nr: 0019049	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether an August 17, 1988, rating action, which denied 
increased ratings, was clearly and unmistakably erroneous.

2.  Entitlement to an increased rating for postviral 
myelopathy with right lower extremity muscle weakness, 
currently evaluated as 40 disabling.

3.  Entitlement to an increased rating for postviral 
myelopathy with left lower extremity muscle weakness, 
currently evaluated as 40 disabling.

4.  Entitlement to special monthly compensation on account of 
the loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision of June 1998 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

The representative in January 1999 raised the issue of 
entitlement to special monthly compensation on account of the 
loss of use of the lower extremities.  The Board finds that 
this issue is included in the issues of increased ratings for 
post viral myelopathy with muscle weakness of the lower 
extremities and is properly before the Board for appellate 
consideration at this time.  Accordingly, the issues are as 
stated on the title page of this decision.

The issues of entitlement to increased ratings for post viral 
myelopathy with muscle weakness of the right and left lower 
extremities and entitlement to special monthly compensation 
on account of the loss of use of the lower extremities are 
addressed in the REMAND portion of this decision.  

It is noted that as part of a June 1998 rating decision the 
RO increased the disability evaluation assigned to the 
veteran's service-connected headaches secondary to postviral 
myelopathy, from 30 to 50 percent.  While the Statement of 
the Case (SOC) is shown to have included this issue, a review 
of the record indicates that the veteran has not expressed 
disagreement as to this particular issue.  It is also noted 
that the 50 percent rating assigned is the maximum schedular 
rating assignable for this disability pursuant to 38 C.F.R. 
§ 4.124a (1999), Diagnostic Code 8100.


FINDINGS OF FACT

1.  In a rating action dated August 17, 1988, the RO 
confirmed 40 percent ratings which were in effect for post 
viral myelopathy with muscle weakness of each lower 
extremity, a 30 percent for headaches, and a total rating 
based on individual unemployability.  The veteran was 
notified of this decision and of his appellate rights in 
August 1988.  He did not appeal that rating action.  

2.  The August 17, 1988, rating decision was consistent with 
the evidence then of record and consistent with the laws and 
regulations in effect at that time.


CONCLUSION OF LAW

The August 17, 1988 rating action, which confirmed 40 percent 
ratings in effect for post viral myelopathy with muscle 
weakness of each lower extremity, a 30 percent for headaches, 
and a total rating based on individual unemployability, was 
not clearly and unmistakably erroneous and is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991) (formerly U.S.C 4005); 
38 C.F.R. §§ 3.104, 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  Therefore, 
no further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In October 1985 the RO granted service connection for 
postviral myelopathy with bilateral lower extremities 
involvement and headaches and assigned an 80 percent rating.  
In February 1986, the RO assigned a 40 percent evaluation for 
postviral myelopathy with muscle weakness of the right lower 
extremity and a 40 percent rating for muscle weakness 
involving the left lower extremity.  The RO also assigned a 
30 percent rating for headaches and granted a total rating 
for compensation purposes based on individual 
unemployability.  In a September 1986 rating action the RO 
confirmed the February 1986 rating decision.  The veteran was 
scheduled for a future examination.

The scheduled review examination was conducted on July 22, 
1988.  The clinical history that the veteran during his 
period of active service developed a virus-like illness.  He 
was hospitalized on several occasions over a several week 
period to find the etiology of symptoms. It was reported that 
his lower extremities had been left with severe weakness, as 
well as painful cramping.  His symptoms waxed and waned from 
day to day.  The veteran reported some pain and weakness 
associated with his legs every day, adding that on some days 
he had difficulty getting out of bed due to weakness.  The 
veteran also informed the examiner that he frequently would 
develop clonus, a jerking movement in his feet, which caused 
him to lose his balance and fall, if he was unable to catch 
onto furniture.  The veteran further added that if he stood 
on his feet or sits up for longer than 10-15 minutes at a 
time, muscle cramps would go up his back, into his neck, and 
cause severe bilateral headaches.  

The neurological examination revealed that the veteran 
ambulated with a cane and that he tended to bear most of the 
weight on the cane.  An examination of the lower extremities 
showed no evidence of either atrophy or fasciculations in the 
legs.  Increased muscle tone was noted in all of the leg 
muscles, particularly in the quadriceps and gastrocnemius 
muscles bilaterally.  He did have difficulty with 
dorsiflexion and plantar flexion of the feet at the ankle, as 
well as with heel and toe walking.  It was reported that his 
heel and toe walking was only about 25% of normal.  A 
tendency was shown for the veteran to develop clonus at the 
ankles when walked on his toes.  

Flexion and extension at the knee were shown to be diminished 
bilaterally due to weakness and muscle spasticity.  The 
examiner estimated that the veteran only exhibited 25% of 
normal flexion and extension at the knees bilaterally.  In 
quadriceps testing, it was reported that the veteran was able 
to pick up the knee while sitting, but this was also noted to 
be diminished, with the quadriceps being only 25% of normal 
strength bilaterally.  The veteran was also shown to have 
marked difficulty in arising from a sitting position and had 
to use a cane to arise from a sitting position.  He was 
unable to recover from a squatting position without maximum 
assistance.  Sensory examination was completely normal.  
Coordination by heel-knee-shin with a moderate amount of 
ataxia in both lower extremities.  The examiner indicated 
that this could be due to weakness rather than true ataxia.

On Romberg testing the veteran had a tendency to fall to the 
right side when he attempted tandem gait.  Knee jerks were 
reported as +3 bilaterally.  Unsustained ankle clonus was 
noted bilaterally, and equivocal Babinski's was noted 
bilaterally.

The impression was that the veteran has probably suffered a 
viral transverse myelitis, with residual postviral 
myelopathy.  This viral damage was noted to have occurred in 
the spinal cord, and resulted in the weakness and upper motor 
neuron signs in the lower extremities.  The examiner added 
that the veteran's postviral residuals included severe muscle 
spasms which occured in the neck, producing frequent and 
severe headaches.  Because of the muscle spasms, headaches, 
leg weakness, and upper motor neuron signs in the lower 
extremities, the examiner indicated that it was his belief 
that the veteran was permanently and totally disabled.

In an August 17, 1988, rating decision the RO confirmed the 
evalutions in effect for the myelopathy and headaches.  The 
RO stated that the veteran had 3-4 incapacitating headaches 
per week and severe pain and weakness in both lower 
extremities.  There was approximately 25% of normal strength.  
Sensation was intact and that he used a cane for ambulation.  
The RO indicated that no improvement was expected.  The 
August 1988 rating decision did not specifically deny special 
monthly compensation for loss of use of the either the feet 
or the buttocks.  The veteran was notified of this decision 
in August 1988 and of his appellate rights. He did not appeal 
this decision.  

Accordingly, the August 17, 1988 decision is final absent 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. 4005).  Previous determinations, which 
are final and binding, including decisions concerning degree 
of disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for clear and unmistakable 
error must be specific and not a mere broad allegation of a 
failure to follow the regulations, or the failure to give due 
process, or any other general, unspecified error.  Mindenhall 
v. Brown, 7 Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  The Court has explained that a mere 
difference of opinion as to the facts or disagreement with 
the original decision and its interpretation of the facts is 
not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a) (1999).  Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc).  

In particular, the Court has promulgated a three-pronged test 
to determine whether clear and unmistakable error is present 
in a prior determination:

(1)  [e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2)  the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.  (Emphasis added).  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell, supra, at 313-314.).

The Court has further held that, in order for a claimant to 
successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Fugo, supra, at 44.

The veteran's representative in April 1998 asserts that the 
RO's August 17, 1988, rating decision was clearly and 
unmistakably erroneous in that the RO did not find that the 
veteran was entitled to the grant of special monthly 
compensation benefits for the loss of the foot and buttocks.  
It was further argued that the RO's August 1988 rating 
decision was fatally flawed in that had the RO reviewed all 
of a July 1988 VA neurological examination report the outcome 
would have been materially different.  The representative 
specifically averred that VA failed to apply regulations set 
for in 38 C.F.R. § 3.350(a)(2) and (3) wherein the criteria 
for loss of use of the foot and buttocks is clearly stated.  
He added that at the very least the veteran should have been 
granted special monthly compensation at the "L" rate for 
the loss of use at the hip level due to his inability to rise 
from a seated position without assistance.  It was also 
asserted by the representative that the veteran required the 
use of a cane for ambulation and locomotion and without such 
would be confined to his immediate premises.  The 
representative also cited the July 1988 examination findings  

In this regard, special monthly compensation is payable for 
loss of use of both buttocks.  38 U.S.C.A. § 1114(k) (West 
1991).  Loss of use of both buttocks shall be deemed to exist 
when there is severe damage by disease or injury to Muscle 
Group XVII, bilaterally, and additional disability rendering 
it impossible for the disabled person, without assistance, to 
arise from a seated position and from a stooped position 
(fingers to toes position) and to maintain postural stability 
(the pelvis upon head of the femur); the assistance may be 
rendered by the person's own hands or arms, and, in the 
matter of postural stability, by a special appliance.  38 
C.F.R. § 3.350(a), (1999).

Muscle Group XVII, encompasses the muscles of pelvic girdle 
group 2, including the gluteus maximus, the gluteus medius, 
and the gluteus minimus.  The function of these muscles 
involves extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissiat's) band, acting with 
muscle group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and condyles of the 
femur on the tibia.  A 0 percent rating is warranted for 
slight impairment.  A 20 percent evaluation is assigned for 
moderate impairment of Muscle Group XVII, pelvic girdle group 
2 involving the gluteal muscles, functioning of which 
includes extension of the hip, abduction of the thigh, and 
elevation of the opposite side of the pelvis.  A 40 percent 
evaluation is assigned for moderately severe impairment of 
Muscle Group XVII, and a 50 percent evaluation is assigned 
for severe impairment of Muscle Group XVII.  38 C.F.R. Part 
4, Diagnostic Code 5317 (1999).  A note which follows the 
criteria for assignment of the 50 evaluation directs rating 
agencies to consider SMC for loss of use of both buttocks 
pursuant to 38 C.F.R. § 4.64, if severe bilateral damage to 
Muscle Group XVII is shown.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether balance, propulsion, etc, could 
be accomplished equally well by an amputation stump with 
prosthesis; for example: extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of the foot 
involved. Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350 (a)(2) (1999).

38 U.S.C.A. § 1114(l) (West 1991) that SMC at the "l" rate 
may be paid if the veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  The criteria for loss and loss 
of use of an extremity contained in paragraph (a)(2) of this 
section are applicable.  38 C.F.R. § 3.350.  

The representative asserts that the RO failed to consider the 
pertinent law and regulations pertaining to loss of use at 
the hip level, and loss of use of the feet and buttocks.  
38 U.S.C.A. § 1114(l);38 C.F.R. § 3.350(a)(2) and (3) (1988).  
However, failure to consider a specific law and or regulation 
in and of itself is not a basis for CUE.  The record must 
also establish that if the law and/or regulation had been 
addressed, the outcome would have been manifestly different.  
Fugo at 44.

In this regard, the July 1988 VA examination report contains 
no reference to the buttocks or to Muscle Group XVII.  There 
is no specific indication of severe muscle damage.  The 
examination showed significant impairment involving the lower 
extremities, to include weakness, clonus with loss of 
balance, cramping and spasticity.  However, the examiner 
indicated that the veteran was able to ambulate with a cane, 
which was noted in the August 1988 decision.  The Board finds 
that the representative's assertions, in effect, involve 
whether the evidence was properly weighed and evaluated by 
the RO.  Such assertions do not support a finding of CUE.  
Russell supra.  The Board also points out that an incomplete 
record is not a basis for finding CUE.  

Accordingly, it is the judgment of the Board that the August 
17, 1988 RO decision was consistent with the law and 
regulations in effect at that time and CUE is not 
demonstrated in that decision.  


ORDER

The August 17, 1988 rating action was not clearly and 
unmistakably erroneous and the appeal is denied.  


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings and special monthly compensation for loss 
of use of the lower extremities are well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991) in that his claims are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  Green v. Derwinski, 1 Vet. App. 
121, 123 (1991).

Diagnostic Code 8010 provides for the evaluation of myelitis.  
The note in 38 C.F.R. § 4.124a provides that with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.

The veteran and his representative have raised the issues 
service connection on a secondary basis for disabilities 
involving the spine, buttocks, a urinary system, and upper 
extremities, and a sleep disorder.  The Board finds that 
these issues are intertwined with the veteran's increased 
rating claims and must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The postviral myelopathy of the lower extremities is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8010, 
which provides for the evaluation of myelitis. 38 C.F.R. 
§ 4.124 contain a note which provides that with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  In view of these 
facts, the Board is of the opinion that current VA 
examinations should be conducted.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical; records pertaining to 
the treatment for the disabilities in 
issue not previously submitted.  The RO 
should also notify the appellant that he 
has the opportunity to submit additional 
evidence and argument in support of his 
claims.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of his service-
connected postviral myelopathy, to 
include the upper and lower extremities, 
spine and buttocks and a sleeping 
disorder. 

All testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  The examiner should 
indicate any involvement of muscles and 
nerves, and comment on the presence or 
absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, and the functional loss 
resulting from any such manifestations.  
The examiner is requested to include the 
range of motion studies of any involved 
joint, to include what degrees constitute 
normal motion.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  

It is requested that the examiner 
identify all nerves involved and comment 
on whether the injury to each involved 
nerve results in complete paralysis or 
incomplete paralysis which is mild, 
moderate or severe.  The examiner is 
requested to render an opinion as to the 
impact the service connected disorder has 
on the use of the lower extremities, to 
include his feet.

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that any disabilities diagnosed, to 
include involving the upper extremities, 
buttocks, spine, and a sleep disorder 
were caused or aggravated by, or are a 
manifestation of the postviral 
myelopathy.  See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

3.  A VA examination should be conducted 
by an urologist in order to determine the 
nature and etiology of any genitourinary 
disorder.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history concerning the veteran's 
current urinary frequency.  In the event 
that a urinary disorder is diagnosed, it 
is requested that the examiner provide an 
opinion as to whether this disorder was 
caused or aggravated by the veteran's 
postviral myelopathy.  If aggravation is 
found, it is requested that the examiner, 
to the extent possible, identify the 
degree of aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, at 446 and 448 
(1995).  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The RO should inform the veteran of 
the consequence of failing to report for 
a scheduled VA examination pursuant to 
38 C.F.R. § 3.655 (1999). 

5.  Thereafter, the RO should adjudicate 
the issues of service connection for 
disorders of the spine, right and left 
upper extremities, and buttocks, and 
sleeping genitourinary disorder on a 
secondary basis.  If the benefits sought 
are not granted the veteran should be 
notified of that decision and of his 
appellate rights.

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased ratings for postviral 
myelopathy with right and left lower 
extremity muscle weakness, to include 
special monthly compensation for loss of 
use of the lower extremities.  

Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case, which includes the 
pertinent law and regulation concerning loss of use of the 
lower extremities, should be provided to the veteran and his 
representative.  After the veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



